Exhibit 10.71

 

 

IMS HEALTH INCORPORATED

 

DEFINED CONTRIBUTION EXECUTIVE RETIREMENT PLAN

 

 

 

 

 

Effective as of January 1, 2007


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

INTRODUCTION

 

1

 

 

 

SECTION 1 - DEFINITIONS

 

1

 

 

 

1.1

 

“Affiliated Employer”

 

1

1.2

 

“Basic Disability Plan”

 

1

1.3

 

“Basic Plan”

 

1

1.4

 

“Basic Rate”

 

2

1.5

 

“Benefit Payment Date”

 

2

1.6

 

“Board”

 

2

1.7

 

“Cause”

 

2

1.8

 

“CEO”

 

3

1.9

 

“Change in Control”

 

3

1.10

 

“Change in Control Agreement”

 

5

1.11

 

“Code”

 

6

1.12

 

“Committee”

 

6

1.13

 

“Company”

 

6

1.14

 

“Compensation”

 

6

1.15

 

“Designated Beneficiary”

 

7

1.16

 

“Disability” or “Disabled”

 

7

1.17

 

“Effective Date”

 

7

1.18

 

“Entry Age”

 

7

1.19

 

“ERISA”

 

7

1.20

 

“Former Member”

 

7

1.21

 

“Good Reason”

 

7

1.22

 

“Investment Credits”

 

10

1.23

 

“Member”

 

10

1.24

 

“Past Service”

 

10

1.25

 

“Past Service Contributions Rate”

 

11

1.26

 

“Plan”

 

11

1.27

 

“Plan Administrator”

 

11

1.28

 

“Potential Change in Control”

 

11

1.29

 

“Regulations”

 

12

1.30

 

“Retirement”

 

12

1.31

 

“Retirement Account”

 

12

1.32

 

“Retirement Benefit”

 

12

1.33

 

“Retirement Credits”

 

12

1.34

 

“Separation from Service”

 

12

1.35

 

“Service”

 

13

1.36

 

“Specified Employee”

 

13

1.37

 

“Vested Former Member”

 

13

 

i


--------------------------------------------------------------------------------


TABLE OF CONTENTS
(Continued)

 

SECTION 2 - PARTICIPATION

 

14

 

 

 

2.1

 

Commencement of Participation

 

14

2.2

 

Termination of Participation

 

14

 

 

 

 

 

SECTION 3 - AMOUNT AND FORM OF BENEFITS

 

15

 

 

 

3.1

 

Retirement Benefit

 

15

3.2

 

Time and Form of Payment

 

17

3.3

 

Nonpayment of Benefits

 

20

3.4

 

Notification of Nonpayment of Benefits

 

21

3.5

 

Repayment of Benefits

 

22

3.6

 

Change in Control

 

22

 

 

 

 

 

SECTION 4 - DEATH BENEFITS

 

25

 

 

 

4.1

 

Death Prior to Benefit Payment Date

 

25

4.2

 

Death On or After Benefit Payment Date

 

26

 

 

 

 

 

SECTION 5 - PLAN ADMINISTRATOR

 

26

 

 

 

5.1

 

Duties and Authority

 

26

5.2

 

Presentation of Claims

 

26

5.3

 

Claims Denial Notification

 

27

5.4

 

Claims Review Procedure

 

27

5.5

 

Timing

 

28

5.6

 

Final Decision

 

28

 

 

 

 

 

SECTION 6 - MISCELLANEOUS

 

29

 

 

 

6.1

 

Amendment; Suspension

 

29

6.2

 

Termination

 

31

6.3

 

No Employment Rights

 

35

6.4

 

Unfunded Status

 

35

6.5

 

Arbitration

 

35

6.6

 

No Alienation

 

36

6.7

 

Withholding

 

36

6.8

 

Governing Law

 

36

6.9

 

Successors

 

37

6.10

 

Integration

 

38

 

 

 

 

 

Appendix A

 

39

Appendix B

 

40

 

ii


--------------------------------------------------------------------------------


IMS HEALTH INCORPORATED

DEFINED CONTRIBUTION EXECUTIVE RETIREMENT PLAN

Effective as of January 1, 2007

INTRODUCTION

The IMS Health Incorporated Defined Contribution Executive Retirement Plan (the
“Plan”) is hereby established to provide a means of ensuring the payment of a
competitive level of retirement and survivor benefits, and thereby attract,
retain and motivate a select group of executives of IMS Health Incorporated and
its affiliated employers.

SECTION 1 - DEFINITIONS

 1.1                              “Affiliated Employer” shall mean an entity
affiliated with the Company.

 1.2                              “Basic Disability Plan” shall mean as to any
Member the long-term disability plan of the Company or an Affiliated Employer
pursuant to which long-term disability benefits are payable to such Member.

 1.3                              “Basic Plan” shall mean as to any Member or
Vested Former Member the defined benefit pension plan of the Company or an
Affiliated Employer intended to meet the requirements of Code Section 401(a)
pursuant to which retirement benefits are payable to such Member or Vested
Former Member or to the Designated Beneficiary of a deceased Member or Vested
Former Member.


--------------------------------------------------------------------------------


 

 1.4                              “Basic Rate” shall mean, with respect to any
Member, the percentage specified in Appendix A to this Plan which is applicable
to a Member whose Entry Age is the same as such Member’s Entry Age.

 1.5                              “Benefit Payment Date” shall mean the date on
which a Member’s or Vested Former Member’s Retirement Benefit is paid to such
Member or Vested Former Member in accordance with Section 3.2 or to such
Member’s or Vested Former Member’s Designated Beneficiary in accordance with
Section 4.1.

 1.6                              “Board” shall mean the Board of Directors of
IMS Health Incorporated, except that any action authorized to be taken by the
Board hereunder may also be taken by a duly authorized committee of the Board or
its duly authorized delegees.

 1.7                              “Cause”  A Member shall not be deemed to have
been terminated for “Cause” under this Plan unless such Member shall have been
terminated for “Cause” under the terms of such Member’s employment agreement or
Change in Control Agreement with the Company, if any.  If no such employment
agreement or Change in Control Agreement containing a definition of “Cause”
shall be in effect, for purposes of this Plan “Cause” shall mean a Member’s:

(a)                                  willful and continued failure to
substantially perform his or her duties (other than any such failure resulting
from incapacity due to physical or mental illness or Disability or any failure
after the issuance of a notice of

2


--------------------------------------------------------------------------------


 

termination by the Member for Good Reason) which failure is demonstrably and
materially damaging to the financial condition or reputation of the Company
and/or its Affiliated Employers, and which failure continues more than 48 hours
after a written demand for substantial performance is delivered to the Member by
the Company, which demand specifically identifies the manner in which the
Company believes that the Member has not substantially performed his or her
duties; or

(b)                                 the willful engaging by the Member in
conduct which is demonstrably and materially injurious to the Company,
monetarily or otherwise.

No act, or failure to act, on the part of the Member shall be deemed “willful”
unless done, or omitted to be done, by the Member not in good faith and without
reasonable belief that his or her action or omission was in the best interest of
the Company.

 1.8                              “CEO” shall mean the Chief Executive Officer
of the Company.

 1.9                              “Change in Control”  If a “Change in Control”
shall have occurred or shall be deemed to have occurred under the terms of a
Member’s or Vested Former Member’s Change in Control Agreement or employment
agreement with the Company, if any, then a “Change in Control” shall be deemed
to have occurred under this Plan.   Otherwise a “Change in Control” shall be
deemed to have occurred if:

3


--------------------------------------------------------------------------------


 

(a)                                  any “Person” as such term is used for
purposes of  Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company),
becomes the “Beneficial Owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing 20% or more of
the combined voting power of the Company’s then outstanding securities;

(b)                                 during any period of 24 months (not
including any period prior to the Effective Date), individuals who at the
beginning of such period constitute the Board, and any new director (other than
(i) a director nominated by a Person who has entered into an agreement with the
Company to effect a transaction described in Sections 1.9(a), (c), or (d)
hereof, (ii) a director nominated by any Person (including the Company) who
publicly announces an intention to take or to consider taking actions
(including, but not limited to, an actual or threatened proxy contest) which if
consummated would constitute a Change in Control, or (iii) a director nominated
by any Person who is the Beneficial Owner, directly or indirectly, of securities
of the Company representing 10% or more of the combined voting power of the
Company’s securities) whose election by the Board or nomination for election by
the Company’s stockholders was

4


--------------------------------------------------------------------------------


 

approved in advance by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority thereof;

(c)                                  any transaction (or series of transactions)
is consummated under which the Company is merged or consolidated with any other
company, other than a merger or consolidation (i) which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 66 2/3% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, and (ii)
after which no “Person” holds 20% or more of the combined voting power of the
then outstanding securities of the Company or such surviving entity;

(d)                                 a sale or disposition by the Company of all
or substantially all of the Company’s assets is consummated or the stockholders
of the Company approve a plan of complete liquidation of the Company; or

(e)                                  the Board adopts a resolution to the effect
that, for purposes of this Plan, a Change in Control has occurred.

 1.10                        “Change in Control Agreement” shall mean any
written agreement in effect between any Member or Former Member or Vested Former
Member and

5


--------------------------------------------------------------------------------


 

the Company or an Affiliated Employer pursuant to which benefits may be payable
to such Member or Former Member or Vested Former Member in connection with a
Change in Control.

 1.11                        “Code” shall mean the Internal Revenue Code of
1986, as amended from time to time.

 1.12                        “Committee” shall mean the Human Resources
Committee of the Board.

 1.13                        “Company” shall mean IMS Health Incorporated.

 1.14                        “Compensation” shall mean base salary, annual
bonuses, commissions, overtime and shift pay, in each case prior to reductions
for elective contributions under Sections 401(k), 125 and 132(f)(4) of the Code
and deferred compensation under any nonqualified deferred compensation plan. 
Notwithstanding the foregoing, Compensation shall exclude severance pay
(including, without limitation, severance pay under the Company’s Employee
Protection Plan), stay-on bonuses, long-term bonuses, retirement income,
change-in-control payments, contingent payments, amounts paid under this Plan or
any other retirement plan or deferred compensation plan, income derived from
stock options, stock appreciation rights and other equity-based compensation and
other forms of special remuneration. Compensation payable after December 31st
for services performed during the final payroll period of the immediately
preceding year shall be treated as Compensation for services performed in the
year in which it is paid.

6


--------------------------------------------------------------------------------


 

 1.15                        “Designated Beneficiary” shall mean one or more
persons, estates or other entities, designated in accordance with such
procedures as may be specified by the Plan Administrator, that are entitled to
receive benefits under the Plan upon the death of a Member or Vested Former
Member and, in the absence of any such designation, the Member’s or Vested
Former Member’s estate.

 1.16                        “Disability” or “Disabled” shall mean disability or
disabled for purposes of the Basic Disability Plan.

 1.17                        “Effective Date” shall mean January 1, 2007.

 1.18                        “Entry Age”­ shall mean a Member’s age on the date
that such Member commences participation in the Plan in accordance with Section
2.1.

 1.19                        “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as amended.

 1.20                        “Former Member” shall mean (a) a Member whose
employment with the Company or an Affiliated Employer terminates before he or
she has completed five or more years of Service, or (b) a Member who was removed
from participation in the Plan, in accordance with Section 2.2 hereof, before he
or she has completed five or more years of Service.

 1.21                        “Good Reason”  If a Member shall have terminated
employment for “Good Reason” under the terms of such Member’s Change in Control
Agreement or employment agreement with the Company, if any, then such Member

7


--------------------------------------------------------------------------------


 

shall be deemed to have terminated employment for “Good Reason” under this
Plan.  Otherwise “Good Reason” shall mean, without the Member’s express written
consent, the occurrence of any of the following circumstances unless, such
circumstances are fully corrected prior to the date of termination specified in
the notice of termination given in respect thereof:

(a)                                  the assignment to the Member of any duties
inconsistent with the Member’s position in the Company, or an adverse alteration
in the nature or status of the Member’s responsibilities or the conditions of
the Member’s employment;

(b)                                 a reduction by the Company in the Member’s
annual base salary, target bonus or perquisites except for across-the-board
perquisite reductions similarly affecting all senior executives of the Company
and all senior executives of any Person, as such term is used for purposes of
Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended, in
control of the Company;

(c)                                  the relocation of the principal place of
the Member’s employment to a location more than 50 miles from the location of
such place of employment; for this purpose, required travel on the Company’s
business will not constitute a relocation so long as the extent of such travel
is substantially consistent with the Member’s customary business travel
obligations;

8


--------------------------------------------------------------------------------


 

(d)                                 the failure by the Company to pay to the
Member any portion of the Member’s compensation or to pay to the Member any
portion of an installment of deferred compensation under any deferred
compensation program of the Company within seven days of the date such
compensation is due;

(e)                                  the failure by the Company to continue in
effect any material compensation or benefit plan in which the Member
participated unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to such plan, or the failure by
the Company to continue the Member’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amounts of benefits provided and the level of the Member’s
participation relative to other participants;

(f)                                    the failure of the Company to obtain a
satisfactory agreement from any successor to the Company to fully assume the
Company’s obligations and to perform under this Plan, as contemplated in Section
6.9 hereof;

(g)                                 with respect to any Member who is a party to
an employment agreement or a Change in Control Agreement, any purported
termination of such Member’s employment that is not effected pursuant to the
notice provisions, if any, in such Member’s employment agreement or Change in
Control Agreement.

9


--------------------------------------------------------------------------------


 

 1.22                        “Investment Credits” shall mean notional additions
to the Retirement Account determined in accordance with Section 3.1(d)

 1.23                        “Member” shall mean an employee of the Company or
an Affiliated Employer who becomes a participant in the Plan pursuant to Section
2, but excludes any Former Member or Vested Former Member.

 1.24                        “Past Service” shall mean a Member’s Service as of
the date of his or her commencement of participation in the Plan including
Service prior to the Effective Date of this Plan.  If a Member was employed by a
company acquired by the Company or an Affiliated Employer after the Effective
Date, such Member’s service with that company prior to the date of acquisition
will not constitute Past Service hereunder unless otherwise approved by the
Committee. Upon commencement of participation hereunder in accordance with
Section 2.1 hereof, the Committee may limit any Service otherwise to constitute
Past Service hereunder with respect to periods prior to the date of
participation in the Plan.  The foregoing notwithstanding, Past Service shall
include the number of additional years (or other additional period) credited as
“service” for purposes of Past Service under the Plan to the Member or Vested
Former Member under this Plan or under an employment agreement between the
Company or an Affiliated Employer and such person in effect at the time of such
person’s Separation from Service, or otherwise approved by the Committee.

 

10


--------------------------------------------------------------------------------


 1.25                        “Past Service Contributions Rate” shall mean, with
respect to any Member, the percentage specified in Appendix A to this Plan which
is applicable to a Member whose Past Service is the same as such Member’s Past
Service.

 1.26                        “Plan” shall mean this IMS Health Incorporated
Defined Contribution Executive Retirement Plan, as embodied herein, and any
amendments thereto.

 1.27                        “Plan Administrator” shall mean the Company, except
that any action authorized to be taken by the Plan Administrator hereunder may
also be taken by any committee or person(s) duly authorized by the Board or the
duly authorized delegees of such duly authorized committee or person(s).

 1.28                        “Potential Change in Control”  If a “Potential
Change in Control” shall have occurred or shall be deemed to have occurred under
the terms of a Member’s Change in Control Agreement or employment agreement with
the Company, if any, then a “Potential Change in Control” shall be deemed to
have occurred under this Plan.  Otherwise a “Potential Change in Control” shall
be deemed to have occurred if:

(a)                                  the Company enters into an agreement, the
consummation of which would result in the occurrence of a Change in Control;

(b)                                 any Person (including the Company), as
defined in Section 1.9(a) hereof, publicly announces an intention to take or to
consider taking actions which if consummated would constitute a Change in
Control; or

 

11


--------------------------------------------------------------------------------


 

(c)                                  the Board adopts a resolution to the effect
that, for purposes of this Plan, a Potential Change in Control has occurred.

 1.29                        “Regulations” shall mean proposed and final
Treasury Regulations, as the same may be amended from time to time.

 1.30                        “Retirement” shall mean the a Member’s or Vested
Former Member’s Separation from Service for any reason other than Cause after
completing five years of Service or by reason of such Member’s or Vested Former
Member’s Disability.

 1.31                        “Retirement Account”  The notional account created
and maintained for each Member and Vested Former Member, which shall be the sum
of the Retirement Credits and Investment Credits thereon, as provided in
Sections 3.1(c) and (d) hereof. 

 1.32                        “Retirement Benefit” shall mean the benefit
described in Section 3.1(b) hereof.

 1.33                        “Retirement Credits” shall mean notional additions
to the Retirement Account determined in accordance with Section 3.1(c).

 1.34                        “Separation from Service” shall mean termination of
employment with the Company and any Affiliated Employer.  Whether a Member or
Vested Former Member has had a Separation from Service shall be determined by
the Plan Administrator on the basis of all relevant facts and circumstances and
with reference to Regulations Section 1.409A-1(h).

 

12


--------------------------------------------------------------------------------


 

 1.35                        “Service” shall mean a Member’s or Vested Former
Member’s period of employment with the Company or an Affiliated Employer that is
counted as Service according to the Service Counting Rules set forth in Appendix
B, except that (a) Service prior to the date of commencement of participation in
this Plan will be disregarded; and (b) no service of a Former Member or Vested
Former Member during any period after removal from participation under Section
2.2 shall constitute Service for purposes of the Plan. The foregoing
notwithstanding, there shall be included as Service the number of additional
years (or other additional period) credited as “service” for purposes of the
Plan to the Member or Former Member or Vested Former Member under this Plan or
under an employment agreement between the Company or an Affiliated Employer and
such person in effect at the time of such person’s Separation from Service, or
otherwise approved by the Committee.

 1.36                        “Specified Employee” shall mean an employee who
satisfies the requirements for being designated a “key employee” under Section
416(i)(1)(A)(i), (ii) or (iii) of the Code without regard to Section 416(i)(5)
of the Code at any time during a calendar year, in which case such employee
shall be considered a Specified Employee for the twelve-month period beginning
on the first day of the fourth month immediately following the end of such
calendar year.

 1.37                        “Vested Former Member” shall mean (a) a Member
whose employment with the Company or an Affiliated Employer terminates on or
after the date

 

13


--------------------------------------------------------------------------------


 

                                                on which he or she has completed
five or more years of Service, or (b) a Member who was removed from
participation in the Plan, in accordance with Section 2.2 hereof, on or after
the date on which he or she has completed five or more years of Service.

SECTION 2- PARTICIPATION

 2.1                              Commencement of Participation.  Such key
executives of the Company and its Affiliated Employers as are designated by the
CEO in writing and approved by the Committee shall participate in the Plan as of
a date determined by the Committee.

 2.2                              Termination of Participation.  A Member’s
participation in the Plan shall terminate upon his or her Separation from
Service. Prior to Separation from Service, a Member may be removed, upon written
notice by the CEO, and as approved by the Committee, from further participation
in the Plan.  As of the date of Separation from Service or removal, no further
benefits shall accrue to such individual hereunder except as provided in
Sections 3 and 6 hereof.

 

14


--------------------------------------------------------------------------------


 

SECTION 3 - AMOUNT AND FORM OF BENEFITS

 3.1                              Retirement Benefit

(a)                                  Eligibility.   Upon the Retirement of a
Member or Vested Former Member, he or she shall be entitled to the Retirement
Benefit described in Section 3.1(b), payable in the form specified in Section
3.2.

(b)                                 Retirement Benefit. A notional Retirement
Account shall be created and maintained for each Member and Vested Former Member
and shall be the sum of the Retirement Credits and annual Investment Credits
thereon, as provided in Sections 3.1(c) and (d), respectively.  A Member’s or
Vested Former Member’s Retirement Benefit shall be equal to the value of his or
her Retirement Account, which shall be created and maintained solely for the
purpose of calculating the Retirement Benefit under this Plan.

(c)                                  Retirement Credits. For each calendar year,
each Member shall have his or her Retirement Account credited with notional
Retirement Credits in an amount equal to the Member’s Basic Rate times the
Member’s Compensation for such calendar year. In addition, for each of the first
ten calendar years of a Member’s participation in the Plan, such Member shall 
have his or her Retirement Account credited with an additional notional
Retirement Credit in an amount equal to the Member’s Past Service Contributions
Rate times the Member’s Compensation for such calendar year.  A Member’s
Retirement Credits shall be allocated to the Member’s Retirement Account as of
the end of each calendar year.  Notwithstanding

 

15


--------------------------------------------------------------------------------


 

                                                the foregoing, Retirement
Credits made with respect to the calendar year in which a Member’s Separation
from Service occurs shall be made as soon as administratively practicable
following such Separation from Service rather than at the end of such calendar
year and in no event later than the Member’s Benefit Payment Date.

(d)                                 Investment Credits.  A Member’s or a Vested
Former Member’s Retirement Account shall be credited as of the last day of each
calendar year with a notional Investment Credit calculated by multiplying the
Member’s or Vested Former Member’s Retirement Account as of such date (before
the addition of any Retirement Credits for such calendar year) by the average of
the annual yields at the end of each month in such calendar year on the AA-AAA
Rated/10+ Years Component of the Merrill Lynch U.S. Corporate Master Index for
such calendar year.  Notwithstanding the foregoing, Investment Credits made with
respect to the calendar year in which a Member’s or Vested Former Member’s
Benefit Payment Date occurs shall be made on the basis of the average of the
annual yields of the AA-AAA Rated/10+ Years Component of the Merrill Lynch U.S.
Corporate Master Index at the end of each of  the months immediately preceding
the month in which occurs such Member’s or Vested Former Member’s Benefit
Payment Date and shall be credited as of such Member’s or Vested Former Member’s
Benefit Payment Date. Investment Credits will cease to be credited after the
Member’s or Vested Former Member’s Benefit Payment Date.

 

16


--------------------------------------------------------------------------------


 

 3.2                              Time and Form of Payment.

(a)                                  An employee who is expected to become a
Member may elect, on forms to be provided by the Plan Administrator, the Benefit
Payment Date of any Retirement Benefit to which the Member may become entitled
under the Plan.  The Member may elect any age or date at which the Member’s
Retirement Benefit shall be paid following the Member’s Retirement. The form of
payment, however, shall be a lump sum. The election must be filed with the Plan
Administrator on such form or forms as the Plan Administrator may require prior
to the Member’s commencement of participation in order to be effective.
Notwithstanding the foregoing, a Member shall be permitted to make the election
described in this Section 3.2(a) if the election is filed with the Plan
Administrator on or before December 31, 2007 (or such later date as may be
specified in proposed or final Treasury Regulations or other Internal Revenue
Service guidance interpreting Section 409A of the Code) provided that any
election filed in 2007 may apply only to amounts that would not otherwise be
payable in 2007 and may not cause an amount to be paid in 2007 that would not
otherwise be payable in 2007.

(b)                                 In the absence of an effective Benefit
Payment Date election under Section 3.2(a), a Member shall be deemed to have
elected that the Member’s Retirement Benefit shall be paid in a lump sum on the
first day of the calendar month next following the calendar month in which the
Member’s Retirement occurs.

 

17


--------------------------------------------------------------------------------


 

(c)                                  Anything in this Plan to the contrary
notwithstanding, payment to any Specified Employee upon Separation from Service
shall not be made before the date that is six months after the date of
Separation from Service (or, if earlier, the date of death of such Specified
Employee). The six-month delay in payment described herein shall not apply,
however, to any payment made under the circumstances described in Section
3.2(e).  The Retirement Account of a Member or Vested Former Member who is a
Specified Employee which is subject to the six-month delay in payment described
in this Section 3.2(c) shall continue to be credited with Investment Credits as
provided in Section 3.1(d) following such Separation from Service until such
Member’s or Vested Former Member’s Benefit Payment Date, but not Retirement
Credits.

(d)                                 A Participant who has made or been deemed to
make a Benefit Payment Date election under Section 3.2(a) or (b) (“initial
election”) may make one subsequent election, on forms to be provided by the Plan
Administrator, to delay the time of payment of the Member’s Retirement Benefit
under the following conditions:

(i)            Any subsequent election must be filed with the Plan Administrator
at least 12 months prior to earliest date on which the Retirement Benefit could
be payable pursuant to the Member’s initial election, and shall not be effective
before the first anniversary of the date on which such election is filed with
the Plan Administrator.

 

18


--------------------------------------------------------------------------------


 

(ii)           The Benefit Payment Date must be deferred by not less than five
years from the date on which the Member’s Retirement Benefit would have been
paid under the Member’s initial election.

(e)                                  The provisions of Sections 3.2(a) through
(d) to the contrary notwithstanding, a payment to or on behalf of a Member or
Vested Former Member shall be accelerated under each of the following
circumstances:

(i)                                     if payment is required to be made to an
individual other than the Member or Vested Former Member to fulfill a domestic
relations order as defined in Section 414(p)(1)(B) of the Code; or

(ii)                                  if payment is necessary to satisfy
requirements established pursuant to a written determination by the Office of
Government Ethics that:  (A) divestiture of the financial interest or
termination of the financial arrangement is reasonably necessary to comply with
any Federal conflict of interest statute, regulation, rule or executive order
(including Section 208 of Title 18, United States Code), or is requested by a
congressional committee as a condition of confirmation; and (B) specifies the
financial interest to be divested or terminated.

(f)                                    The provisions of Sections 3.2(a) through
(d) to the contrary notwithstanding, a payment to a Member or Vested Former
Member (or his or her Designated Beneficiary) may be delayed to a date after the

 

19


--------------------------------------------------------------------------------


 

                                                designated Benefit Payment Date
if calculation of the amount of the payment is not administratively practicable
due to events beyond the control of the Member or Vested Former Member (or his
or her Designated Beneficiary) and such delay is for reasons that are
commercially reasonable, provided that payment is made as soon as payment is
administratively practicable.

 3.3                              Nonpayment of Benefits.  Subject to Section
3.6 hereof, no benefits shall be paid to a Member, Vested Former Member or
Designated Beneficiary if the Member or Vested Former Member has:

(a)                                  become a stockholder (unless such stock is
listed on a national securities exchange or traded on a daily basis in the
over-the-counter market and the Member’s or Vested Former Member’s ownership
interest is not in excess of 2% of the company whose shares are being
purchased), employee, officer, director or consultant of or to a company, or a
member or an employee of or a consultant to a partnership or any other business
or firm, which competes with any of the businesses identified in the Company’s
Employee Protection Plan, or such Member or Vested Former Member accepts any
form of compensation from such competing entity;

(b)                                 been discharged from employment with the
Company or any Affiliated Employer for Cause;

(c)                                  failed to retain in confidence any and all
confidential information concerning the Company or any Affiliated Employer and
its respective

 

20


--------------------------------------------------------------------------------


 

                                                business which was known or
became known to the Member or Vested Former Member, except as otherwise required
by law and except information (i) ascertainable or obtained from public
information, (ii) received by the Member or Vested Former Member at any time
after the Member’s or Vested Former Member’s Separation from Service, from a
third party not employed by or otherwise affiliated with the Company or any
Affiliated Employer, or (iii) which was or became known to the public by any
means other than a breach of this Section 3.3; or

(d)                                 made disparaging comments about the Company
or any Affiliated Employer in any communications, written or oral, with any
individual, company, government body or agency or any other entity whatsoever. 
For purposes hereof,  “disparage” shall mean any communication, including, but
not limited to, any statements, actions or insinuations, made either directly or
through a third party, that would tend to lessen the standing or stature of  the
Company or any Affiliated Employer in the eyes of a customer, a prospective
customer, a shareholder or a prospective shareholder.

 3.4                              Notification of Nonpayment of Benefits. 
Subject to Section 3.6 hereof, in any case described in Section 3.3, the Member,
Vested Former Member or Designated Beneficiary shall be given prior written
notice that no benefits will be paid to such Member, Vested Former Member or
Designated Beneficiary.  Such written notice shall specify the particular
act(s), or

 

21


--------------------------------------------------------------------------------


 

                                                failures to act, and the basis
on which the decision not to pay his or her benefits has been made.

 3.5                              Repayment of Benefits. Subject to Section 3.6
hereof, a Member or Vested Former Member who is paid his or her Retirement
Benefit, shall receive such Retirement Benefit  subject to the condition that if
such Member or Vested Former Member engages in any of the acts described in
Section 3.3, then such Member or Vested Former Member shall, within 60 days
after written notice by the Company specifying the particular act(s), or
failures to act, and the basis on which the decision to recover such Retirement
Benefit has been made, repay to the Company the entire amount of the Retirement
Benefit previously paid to such Member or Vested Former Member.

 3.6                              Change in Control.

Anything in this Plan to the contrary notwithstanding:

(a)                              Any Member whose employment with the Company or
an Affiliated Employer is involuntarily terminated by the Company or an
Affiliated Employer at or within five years following a Change in Control for a
reason other than Cause or whose employment is voluntarily terminated by the
Member with Good Reason at or within five years following a Change in Control
shall be deemed to have completed five years of Service for purposes of
determining such Member’s entitlement to his or her Retirement Benefit.

22


--------------------------------------------------------------------------------


(b)                                 Any Member whose employment with the Company
or an Affiliated Employer is involuntarily terminated by the Company or an
Affiliated Employer at or within two years following a Change in Control for a
reason other than Cause or whose employment is voluntarily terminated by the
Member with Good Reason at or within two years following a Change in Control
shall be credited with Retirement Credits at such Member’s Basic Rate and
Retirement Credits at such Member’s Past Service Contributions Rate, determined:

(i)                                     on the basis of the Member’s annual base
salary in effect immediately prior to the Member’s Separation from Service plus
the greater of the Member’s annual target bonus for the year in which the
Separation from Service occurs or, if no such target bonus has yet been
determined for such year, the annual bonus actually earned in the year
immediately preceding the year in which the Separation from Service occurs; and

(ii)                                  for the period with respect to which such
Member is entitled to severance benefits under the Employee Protection Plan or
under an employment, change in control, separation or other agreement between
the member and the Company, whichever shall apply to such Member and regardless
of whether such severance benefits are denominated as such or are payable in
installments over such period or in a lump sum;

23


--------------------------------------------------------------------------------


 

provided,however, that the cumulative Past Service Contributions credited to a
Member’s Account under Section 3.1(c) and under this Section 3.6(b) shall not
exceed the Past Service Contributions that would have been credited to such
Member’s Account under Section 3.1(c) had such Member participated in the Plan
for ten calendar years.  Such Retirement Credits shall be credited as soon as
practicable following the Member’s Separation from Service rather than at the
end of the calendar year and in no event later than the Member’s Benefit Payment
Date. Payment of the Member’s Retirement Benefit shall be made at the time and
in the form provided in Section 3.2.

(c)                                  In the event of a Potential Change in
Control or Change in Control, the Company shall, not later than 15 days
thereafter, have established one or more so-called “rabbi” trusts and shall
deposit therein cash in an amount sufficient to provide for full payment of all
potential benefits payable under the Plan at or following a Change in Control;
provided, however, that no such deposit shall be made if it would cause a
violation of  the funding limitations of Section 409A(b)(3) of the Code.  Such
rabbi trust(s) shall be irrevocable and shall provide that the Company may not,
directly or indirectly, use or recover any assets of the trust(s) until such
time as all obligations which potentially could arise hereunder have been
settled and paid in full, subject only to the claims of creditors of the Company
in the event of insolvency or bankruptcy of the Company; provided, however, that
if no Change in Control has occurred within two years after such

24


--------------------------------------------------------------------------------



Potential Change in Control, such rabbi trust(s) shall at the end of such
two-year period become revocable and may thereafter be revoked by the Company.

(d)                                 The provisions of Sections 3.3 through 3.5
shall be of no force or effect with respect to any Member whose employment with
the Company or an Affiliated Employer is involuntarily terminated by the Company
or an Affiliated Employer at or within two years following a Change in Control
for a reason other than Cause or whose employment is voluntarily terminated by
the Member with Good Reason at or within two years following a Change in
Control.

SECTION 4- DEATH BENEFITS

 

 4.1                              Death Prior to Benefit Payment Date.  Upon the
death of a Member or Vested Former Member, prior to his or her Benefit Payment
Date, any such Member shall be deemed to have completed five years of Service
for purposes of determining his or her entitlement to a Retirement Benefit under
Section 3.1(a) and such Member’s or Vested Former Member’s Designated
Beneficiary will be entitled to receive 100% of the Retirement Benefit that
would have been provided from the Plan had the Member or Vested Member had a
Separation from Service on the date of death, payable in a lump on the first day
of the month next following the month in which such Member’s or Vested Former
Member’s death occurred.

25


--------------------------------------------------------------------------------


 

 4.2                              Death On or After Benefit Payment Date. No
additional benefit shall be payable to the Designated Beneficiary of a Member or
Vested Former Member who was previously paid his or her Retirement Benefit.

 

SECTION 5 - PLAN ADMINISTRATOR

 

 5.1                              Duties and Authority.  The Plan Administrator
shall be responsible for the administration of the Plan and may delegate to any
management committee, employee, director or agent its responsibility to perform
any act hereunder, including, without limitation, those matters involving the
exercise of discretion; provided, that such delegation shall be subject to
revocation at any time at the Plan Administrator’s discretion.  The Plan
Administrator shall have the sole discretion to determine all questions arising
in connection with the Plan, to interpret the provisions of the Plan and to
construe all of its terms, to adopt, amend, and rescind rules and regulations
for the administration of the Plan, and generally to conduct and administer the
Plan and to make all determinations in connection with the Plan as may be
necessary or advisable.  All such actions of the Plan Administrator shall be
conclusive and binding upon all Members, Former Members, Vested Former Members,
Designated Beneficiaries and other persons.

 5.2                              Presentation of Claims.  Claims for benefits
shall be filed in writing with the Plan Administrator.  Written or electronic
notice of the disposition of a claim shall be furnished to the claimant within
90 days after the claim is

26


--------------------------------------------------------------------------------



filed (or within 180 days if special circumstances require an extension of time
for processing the claim and if notice of such extension and circumstances is
provided to the claimant within the initial 90-day period.)

 5.3                              Claims Denial Notification.  If a claim is
wholly or partially denied, the Plan Administrator shall furnish to the claimant
a written notice setting forth in a manner calculated to be understood by the
claimant:

(a)                                  the specific reason(s) for denial;

(b)                                 specific reference(s) to pertinent Plan
provisions on which any denial is based;

(c)                                  a description of any additional material or
information necessary for the claimant to perfect the claim, and an explanation
of why such material or information is necessary;

(d)                                 an explanation of the Plan’s claims review
procedures and the applicable time limits for such procedures; and

(e)                                  a statement that the claimant has a right
to bring a civil action under Section 502(a) of ERISA following an adverse
determination on review.

 5.4                              Claims Review Procedure.  Upon a denial, the
claimant is entitled (either in person or by his duly authorized representative)
to:

(a)                                  request a subsequent review of the claim by
the Plan Administrator upon written application for review made to the Plan
Administrator.  In the case

27


--------------------------------------------------------------------------------



of a denial as to which written notice of denial has been given to the claimant,
any such request for review of the claim must be made within 60 days after
receipt by the claimant of such notice.  A claimant must submit a written
application for review before the claimant is permitted to bring a civil action
for benefits;

(b)                                 review pertinent documents relating to the
denial; and

(c)                                  submit written comments, documents, records
and other information relating to the claim.

 5.5                              Timing.  The Plan Administrator shall make its
decision and notify the claimant with respect to a claim not later than 60 days
after receipt of the request.  Such 60-day period may be extended for another
period of 60 days if the Plan Administrator finds that special circumstances
require an extension of time for processing and notice of the extension and
special circumstances is provided to the claimant within the initial 60-day
period.

 5.6                              Final Decision.  The claim for review shall be
given a full and fair review that takes into account all comments, documents,
records and other information submitted that relates to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination.  The Plan Administrator shall provide the claimant with
written or electronic notice of the decision in a manner calculated to be
understood by the claimant.  The notice shall include specific reasons for the
decision, specific references to the pertinent Plan provisions on which

28


--------------------------------------------------------------------------------



the decision is based, a statement that the claimant has a right to bring a
civil action under Section 502(a) of ERISA, and a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to and
copies of all documents, records and other information relevant to the claim.  A
document is relevant to the claim if it was relied upon in making the
determination, was submitted, considered or generated in the course of making
the determination or demonstrates that benefit determinations are made in
accordance with the Plan and that Plan provisions have been applied consistently
with respect to similarly situated claimants.

SECTION 6- MISCELLANEOUS

 

 6.1                              Amendment; Suspension.  The Board, may, in its
sole discretion suspend or amend this Plan at any time or from time to time, in
whole or in part and the Employee Benefits Committee of the Company may amend
the Plan without the approval of the Board with respect to amendments that such
Committee determines do not have a significant effect on the cost of the Plan;
provided, however, that no such suspension or amendment of the Plan may (a)
adversely affect a Member’s or Vested Former Member’s benefit under the Plan to
which he or she has become entitled in accordance with the Plan as in effect on
the date immediately

29


--------------------------------------------------------------------------------



preceding the date of such suspension or amendment, or (b) adversely affect a
Member’s or Vested Former Member’s right or the right of a Designated
Beneficiary to receive a benefit in accordance with the Plan as in effect on the
date immediately preceding the date of such suspension or amendment, or (c)
cause any payment that a Member, Vested Former Member or Designated Beneficiary
is entitled to receive under this Plan to become subject to an income tax
penalty under Section 409A of the Code. Notwithstanding the foregoing, in the
event of any suspension or amendment of the Plan at or within five years
following a Change in Control which has the effect of suspending or reducing the
Retirement Credits and/or Investment Credits payable in accordance with Sections
3.1(c) and (d) of the Plan or in the event of the removal of a Member from
participation in the Plan pursuant to Section 2.2 within five years following a
Change in Control, all Members in the Plan affected by such suspension or
amendment or removal shall be deemed to have completed five years of Service as
of the date of such suspension or amendment or removal for purposes of
determining such Members’ entitlement to their Retirement Benefits under this
Plan and in the event that such suspension or amendment or removal occurs with
two years following a Change in Control, all such Members shall be entitled to
Retirement Credits at their Basic Rate and Retirement Credits at their Past
Service Contributions Rate, determined:

(i)            on the basis of the Member’s annual base salary in effect
immediately prior to the effective date of the suspension or amendment or
removal, as the case may be, plus the greater of the Member’s annual target
bonus for the year in which such suspension or amendment or removal is effective
or, if no such target bonus has yet been determined for such year,

30


--------------------------------------------------------------------------------



the annual bonus actually earned in the year immediately preceding the year in
which such suspension or amendment or removal is effective; and

(ii)           for the period with respect to which such Member would be
entitled to severance benefits under the Employee Protection Plan or under an
employment, change in control, separation or other agreement between the member
and the Company, whichever shall apply to such Member, if such Member had a
Separation from Service in the year in which such suspension or amendment or
removal is effective, regardless of whether such severance benefits would be
denominated as such or would be payable in installments over such period or in a
lump sum; provided, however, that the cumulative Past Service Contributions
credited to a Member’s Account under Section 3.1(c) and under this Section 6.1
shall not exceed the Past Service Contributions that would have been credited to
such Member’s Account under Section 3.1(c) had such Member participated in the
Plan for ten calendar years.  Such Retirement Credits shall be credited prior to
such suspension or amendment or removal. Payment of the Member’s Retirement
Benefit shall be made at the time and in the form provided in Section 3.2.

 6.2                               Termination. This Plan may be terminated and
lump sum distributions made to Members, Vested Former Members (or their
Designated Beneficiaries) of their Retirement Accounts hereunder only in
accordance with one of the following methods:

31


--------------------------------------------------------------------------------


 

(a)               within twelve months of a dissolution of the Company taxed
under Section 331 of the Code, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. Section 503(b)(1(A), provided that Members’ or Vested
Former Members’ Retirement Benefits are included in their gross incomes in the
latest of : (i) the calendar year in which the Plan termination occurs; or
(ii) the first calendar year in which the payment is administratively
practicable;

(b)               within the thirty days preceding or the twelve months
following a change in control as defined in Regulations Section
1.409A-2(g)(4)(i), provided that all substantially similar arrangements
sponsored by the Company are terminated so that all Members and Vested Former
Members in this Plan and all participants under substantially similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve months of the date of termination of
the arrangements;

(c)               (i) all arrangements sponsored by the Company that would be
aggregated with any terminated arrangement under Regulations Section 1.409A-1(c)
if the same Member or Vested Former Member participated in all of the
arrangements are terminated; (ii) no payments other than payments that would be
payable under the terms of the arrangements if the termination had not occurred
are made within twelve months of the termination of the arrangements; (iii) all
payments are made within twenty-four months of the termination of the
arrangements; and (iv) the Company does not adopt a

32


--------------------------------------------------------------------------------



new arrangement that would be aggregated with any terminated arrangement under
Regulations Section 1.409A-1(c) if the same Member or Vested Former Member
participated in both arrangements, at any time within five years following the
date of termination of the arrangement; or

(d)               such other events and conditions as the Internal Revenue
Service may prescribe.

Anything in this Section 6.2 to the contrary notwithstanding, no such
termination of the Plan may (i) adversely affect a Member’s or Vested Former
Member’s benefit under the Plan to which he or she has become entitled in
accordance with the Plan as in effect on the date immediately preceding the date
of such termination, or (ii) adversely affect a Member’s or Vested Former
Member’s right or the right of a Designated Beneficiary to receive a benefit in
accordance with the Plan as in effect on the date immediately preceding the date
of such termination, or (iii) cause any payment that a Member, Vested Former
Member or Designated Beneficiary is entitled to receive under this Plan to
become subject to an income tax penalty under Section 409A of the Code. 
Notwithstanding the foregoing, in the event of any termination of the Plan at or
within five years following a Change in Control, all Members in the Plan shall
be deemed to have completed five years of Service as of the date of such
termination for purposes of determining such Members’ entitlement to their
Retirement Benefits under this Plan and in the event of termination of the Plan
at or withing two years following a Change in Control all such Members shall be

33


--------------------------------------------------------------------------------



entitled to Retirement Credits at their Basic Rate and Retirement Credits at
their Past Service Contributions Rate, determined:

(A)              on the basis of the Member’s annual base salary in effect
immediately prior to the effective date of such termination of the Plan plus the
greater of the Member’s annual target bonus for the year in which the
termination is effective or, if no such target bonus has yet been determined for
such year, the annual bonus actually earned in the year immediately preceding
the year in which the termination is effective; and

(B)               for the period with respect to which such Member would be
entitled to severance benefits under the Employee Protection Plan or under an
employment, change in control, separation or other agreement between the Member
and the Company, whichever shall apply to such Member, if such Member had a
Separation from Service in the year in which such termination is effective,
regardless of whether such severance benefits would be denominated as such or
would be payable in installments over such period or in a lump sum;

provided, however, that the cumulative Past Service Contributions credited to a
Member’s Account under Section 3.1(c) and under this Section 6.2 shall not
exceed the Past Service Contributions that would have been credited to such
Member’s Account under Section 3.1(c) had such Member participated in the Plan
for ten calendar years.  Such Retirement Credits shall be credited

34


--------------------------------------------------------------------------------



prior to such termination of the Plan. Payment of the Member’s Retirement
Benefit shall be made at the time and in the form provided in Section 3.2.

 6.3                              No Employment Rights.  Nothing contained
herein will confer upon any Member, Former Member or Vested Former Member the
right to be retained in the service of the Company or any Affiliated Employee,
nor will it interfere with the right of the Company or any Affiliated Employer
to discharge or otherwise deal with Members, Former Members or Vested Former
Members with respect to matters of employment.

 6.4                              Unfunded Status.  Members and Vested Former
Members shall have the status of general unsecured creditors of the Company, and
this Plan constitutes a mere promise by the Company to make benefit payments at
the time or times required hereunder. It is the intention of the Company that
this Plan be unfunded for tax purposes and for purposes of Title I of ERISA and
any trust created by the Company and any assets held by such trust to assist the
Company in meeting its obligations under the Plan shall meet the requirements
necessary to retain such unfunded status.

 6.5                              Arbitration.  Any dispute or controversy
arising under or in connection with the Plan shall be settled exclusively by
arbitration in Fairfield, Connecticut in accordance with the rules of the
American Arbitration Association in effect at the time of such arbitration. 
Upon submission of invoices, the Company shall promptly pay or reimburse all
reasonable costs and expenses (including fees and disbursements of counsel and
pension

35


--------------------------------------------------------------------------------



experts) incurred to assert rights under this Plan or in any proceeding in
connection therewith, brought by a Member, Vested Former Member or Designated
Beneficiary, whether or not such Member, Vested Former Member or Designated
Beneficiary is ultimately successful in enforcing such rights or in such
proceeding; provided, however, that no reimbursement shall be owed with respect
to expenses relating to any unsuccessful assertion of rights or proceeding if
and to the extent that such assertion or proceeding was initiated or maintained
in bad faith or was frivolous as determined by the arbitrators or a court having
jurisdiction over the matter, in which case any amounts previously paid by the
Company shall be promptly repaid.

 6.6                              No Alienation.  Except as otherwise provided
in Section 3.2(e)(i), a Member’s or Vested Former Member’s right to benefit
payments under the Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment or
garnishment by creditors of such Member or Vested Former Member or his or her
Designated Beneficiary.

 6.7                              Withholding.  The Company may withhold from
any benefit under the Plan an amount sufficient to satisfy its tax withholding
obligations.

 6.8                              Governing Law.  The Plan shall be governed by
and construed in accordance with the laws of the State of Connecticut applicable
to contracts made and to be performed in such state to the extent not preempted
by

36


--------------------------------------------------------------------------------



federal law. Anything in this Plan to the contrary notwithstanding, the terms of
this Plan shall be interpreted and applied in a manner consistent with the
requirements of Section 409A of the Code and the Regulations thereunder and the
Company shall have no right to accelerate or make any payment under this Plan
except to the extent permitted under Section 409A of the Code.  The Company
shall have no obligation, however, to reimburse any Member, Vested Former Member
or Designated Beneficiary for any tax penalty or interest payable or provide a
gross-up payment in connection with any tax liability of such Member, Vested
Former Member or Designated Beneficiary under Section 409A of the Code except
that this provision shall not apply in the event of the Company’s negligence or
willful disregard in its interpretation of the application of Section 409A of
the Code and the Regulations thereunder to the Plan.

 6.9                              Successors.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform the obligations of the Company
under this Plan in the same manner and to the same extent that the Company would
have been required to perform such obligations if no such succession had taken
place and such assumption shall be an express condition to the consummation of
any such purchase, merger, consolidation or other transaction.

37


--------------------------------------------------------------------------------


 

 6.10                        Integration.  In the event of any conflict or
ambiguity between this Plan and the terms of any employment agreement between a
Member or Vested Former Member and the Company or any Change in Control
Agreement between a Member or Vested Former Member and the Company (this Plan
and any such employment agreement or Change in Control Agreement being
collectively referred to herein as the “arrangements”), such conflict or
ambiguity shall be resolved in accordance with the terms of that arrangement
which are most beneficial to the Member or Vested Former Member; provided,
however, that no such resolution of any such conflict or ambiguity shall operate
to cause the Member or Vested Former Member to receive duplicate payments or
benefits under the arrangements.

38


--------------------------------------------------------------------------------


Appendix A

Defined terms used in this Appendix A shall have the meanings ascribed to them
in the Plan. Except as may be otherwise set forth in an individualized written
agreement between the Company and a Member as approved by the Committee, the
Basic Rate and Past Service Contributions Rate for any Member shall be
determined in accordance with the table set forth below based on such Member’s
Entry Age and Past Service.  For purposes of calculating any Basic Rate or Past
Service Contributions Rate, an interpolated percentage shall be used to
determine the rate for any Member whose Entry Age and/or Past Service is between
those provided in the following table:

Past Service Contributions Rate For First 10 Years Of Participation

Entry
Age

 

Basic
Rate

 

1 Year
Past Service

 

3 Years
Past Service

 

5 Years
Past Service

 

10 Years
Past Service

 

15 Years
Past Service

 

20 Years
Past Service

 

40

 

11.9

%

1.0

%

3.2

%

7.4

%

4.9

%

4.9

%

4.9

%

45

 

12.4

%

1.1

%

3.5

%

5.8

%

13.9

%

13.9

%

13.9

%

50

 

12.9

%

1.3

%

3.8

%

6.3

%

12.5

%

24.1

%

24.1

%

55

 

12.0

%

1.6

%

4.8

%

6.9

%

12.3

%

21.7

%

21.7

%

 

For example, a Member whose Entry Age is 50 and whose Past Service is 3 years,
would have: (1) a Basic Rate of 12.9%; plus (2) a Past Service Contributions
Rate of 3.8% for the first 10 years of such Member’s participation in the Plan.

39


--------------------------------------------------------------------------------


Appendix B

Service Counting Rules

(a)           A Member or Vested Former Member shall be credited with Service
equal to the total of (i) his or her Period(s) of Service with the Company or an
Affiliated Employer and (ii) any Period(s) of Severance that are less than
twelve (12) months.  Service shall be computed in 1/12ths of a year, with a full
month being granted for each completed or partial calendar month. 
Notwithstanding the foregoing, no month which is included in a Period of Service
shall be included in a Period of Severance of less than twelve months for the
purpose of determining Service.

(b)           A Member or Vested Former Member shall be credited with Service
for Periods of Service completed as an employee of D&B or Cognizant; provided,
however, that any such Member or Vested Former Member who was not vested in his
or her benefit under the D&B Plan or the Cognizant Plan shall not be credited
with Service for Periods of Service completed as an employee of D&B or Cognizant
if such Employee incurred a Break in Service prior to his or her employment by
the Company or an Affiliated Employer.

(c)           For purposes of sections (a) and (b) of this Appendix B, the
following definitions shall apply:

“Break in Service” shall mean a Period of Severance that exceeds five years.

“Cognizant” shall mean Cognizant Corporation.

“Cognizant Plan” shall mean the Cognizant Retirement Plan.

“D&B” shall mean The Dun & Bradstreet Corporation.

“D&B Plan” shall mean the Master Retirement Plan of The Dun & Bradstreet
Corporation.

“Employment Commencement Date” shall mean the date on which a Member or Vested
Former Member is first credited with an Hour of Service.

“Hour of Service”  — A Member or Vested Former Member shall be credited with an
Hour of Service for:

(i) Each hour for which a person is directly or indirectly paid, or entitled to
payment, by the Company or an Affiliated Employer for the performance of duties.

(ii)  Each hour for which a person is directly or indirectly paid, or entitled
to payment, by the Company or an Affiliated Employer for reasons other than for

40


--------------------------------------------------------------------------------


the performance of duties (such as vacation, holiday, illness, incapacity
including disability, jury duty, military duty, leave of absence or layoff).

(iii)  Each hour for which an Employee is not paid or entitled to pay but during
which the Employee is absent for a period of military service for which
reemployment rights are protected by law, but only if the Employee returns to
employment with the Company or an Affiliated Employer within the time required
by law.

“Period of Service” shall mean the period of time commencing on the Member’s or
Vested Former Member’s Employment Commencement Date or Re-Employment
Commencement Date, whichever is applicable, and ending on the Severance Date
following such Employment Commencement Date or Re-Employment Commencement Date. 
Periods of Service shall be computed in 1/l2ths of a year, with a full month
being granted for each completed or partial month.

“Period of Severance” shall mean the period of time commencing on a Severance
Date and ending on the date the Member or Vested Former Member again performs an
Hour of Service for the Company or an Affiliated Employer.

“Re-Employment Commencement Date” shall mean the first date, following a Period
of Severance, that the Member or Vested Former Member again performs an Hour of
Service for the Company or an Affiliated Employer.

“Severance Date” shall mean the earliest of:

(i) the date on which the Member or Vested Former Member resigns, is discharged
or dies; or

(ii) the date following a twelve-month period in which the Member or Vested
Former Member remains absent from employment (with or without pay) for any
reason other than maternity or paternity leave of absence, resignation,
discharge or death (such as vacation, holiday, sickness, disability, leave of
absence or layoff); or

(iii) the date following a twenty-four month period in which the Member or
Vested Former Member remains absent from employment (with or without pay) for a
maternity or paternity leave including:

(A)          the individual’s pregnancy; or

(B)           childbirth; or

(C)           adoption of a child; or

(D)          child care immediately after the birth or adoption of a child;

41


--------------------------------------------------------------------------------


in the case of a Member or Vested Former Member who is absent from employment
beyond the first anniversary of the first day of absence by reason of maternity
or paternity leave; provided, however the period between the first and second
anniversary will be treated as neither a Period of Severance nor a Period of
Service.

42


--------------------------------------------------------------------------------